DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3 and 5-8 are currently under examination. Claim 1 is amended, claims 2 and 4 have been cancelled and claims 5-8 are newly added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Previous Grounds of Rejection
Regarding claims 1-4, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Okuda et al. (Organometallics, 1995, 14, 789-795, Applicants submitted in IDS) is withdrawn.
s are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3. 5-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear the instant application claims a catalyst having the formula (1) with a metal is selected from Ti, Zr or Hf, or a titanocene catalyst having a formula (1f). An appropriated correction is required.
Claim 1 recites the limitation "the organolithium compound”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "R7 group”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the formula 1(d), (1e) and (1f)”.  There is insufficient antecedent basis for this limitation in the claim. Appropriated corrections are required.


Claim 3 recites the limitation "formula (1c)”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the reaction temperature”.  There is insufficient antecedent basis for this limitation in the claim.
Appropriated corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 
Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okuda et al. (Organometallics, 1995, 14, 789-795, Applicants submitted in IDS), in view of Shiono et al. (Polymer Journal, 2011, 43, 331-351), and further evidenced by McKnight et al. (Chem. Rev. 1998, 98, 2587-2598, entirely incorporated by reference through Shiono et al., reference #12).
Regarding claim 1, Okuda et al. teach method of synthesis of zirconium complexes containing a linked amido-fluorenyl ligand having the reaction scheme as showing below (Schemes 1 and 2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

1=R2=Me, R3=CMe3, R4=Me, M=Zr, and m=n=0 (Schemes 1-2 on pages 790-791).
The process taught by Okuda et al. comprises reacting the 9-{tert-butylamino)dimethylsilyl}fluorene having the formula (1a) as indicted above with 2 equivalent of n-BuLi at 0 0C for 75 min, then warm up to room temperature (page 793), followed by reaction with ZrCl4 and then add the Grignard reagent MeMgCl (2.8 equivalents) -780C  for 15 min and then warm up 0 0C 4 hour. The solvent was removed under pressure (applicant’s solvent is distilled away) and extracted of the residue with pentane, filtrate through a filter, concentrated and crystallized (page 794). All operations were performed under an inert atmosphere of nitrogen using standard Schlenk-line of glovebox techniques (Experimental Section, page 793-794).
The order of addition of ZrCl4 (applicant’s reagent having the formula, M=Zr) taught by Okuda et al is prior the addition of MeMgCl (2.03 equivalents, page 794) which is difference from the additions of these reagents as per applicant claim 1, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP § 2144.04.
Although Okuda et al. do not specific disclose introducing TiCl4 for preparing Ti catalyst as per applicant claim 1 step (III), Shiono et al. teach ansa-dimethylsilylene(fluorenyl)(amido)dimethyltitanium complex 1 having the structure as shown below (Scheme 1, page 332):

    PNG
    media_image2.png
    313
    273
    media_image2.png
    Greyscale

The synthetic routes taught by Shiono et al. as shown (Scheme 2, page 332):

    PNG
    media_image3.png
    307
    873
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the Zr metal of the complex taught by Okuda et al with Ti metal obtain the Ti catalyst as specified in the claim 1, motivated by the fact that both Ti and Zr metals are belongs to Group IVB family of the Periodic Table, therefore they have very similar chemical and physical properties because they have the same electrons d2 and S2 orbitals in valence shell.
Ansa-metallocenes are known to include Group IVB metal complexes such as Ti and Zr as evidenced by (Okuda et al., page 789 and cited references), Shiono (right column on page 331) and further evidenced by McKnight et al. (page 2587).
Although Okuda et al. do not specific teach MeLi as per applicant claim 1 step (I), Shiono et al. teach deprotonation of (tert-butylamino)dimethyl(9-fluorenyl)silane with MeLi (Scheme 2 on page 332).

Since both Shiono et al. and Okuda et al. teach process of deprotonation of (tert-butylamino)dimethyl(9-fluorenyl)silane with organolithium reagents, one would have a reasonable expectation of success.
Regarding claim 3, although Okuda et al. do not specifically teach the same order of addition of reagents (i.e., introducing CH3MgCl prior to the addition of TiCl4)  as per applicant claim 3, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP § 2144.04.
Regarding claims 5-6, as discussed above, the process taught by Okuda et al. was performance under nitrogen atmosphere and reaction temperature was warm up to room temperature as the instant claims.

8 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Okuda et al. and Shiono et al. as applied to claim 1 above, and further in view of Wikipedia (https://en. Wikipedia.org/wiki/Schlenk-frit).
Regarding claim 8, although Okuda et al. do not specific disclose the use a glass filter as per applicant claim 8, Okuda did indicated all reactions were operated under inert atmosphere using Schenk techniques. 
Schlenk-grit is used in Schenk technique for separating air and water sensitive suspension. It is made of a glass tube with a ground glass joint at both ends, a fused filter with a porous glass disk as shown below (Wikipedia):

    PNG
    media_image4.png
    341
    468
    media_image4.png
    Greyscale

It reads on the claimed limitations.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejection(s) under 35 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 12/14/2020 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732